Order denying application *636for a peremptory order of mandamus modified so as to direct the issuance of an alternative mandamus order, and as so modified affirmed, with costs to appellant, upon the ground that there are questions of fact presented for determination. Lazansky, P. J., Young, Tompkins and Davis, JJ., concur; Hagarty, J., dissents and votes to affirm upon the ground that there is no proof of the existence of any other position to which the petitioner would be legally entitled to be transferred.